Case 1:19-cv-00103-MAC-KFG Document 20 Filed 08/05/21 Page 1 of 1 PageID #: 467




UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


BOBBY JOE OSBURN,                                 §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §      CIVIL ACTION NO. 1:19-CV-103
                                                  §
COMMISSIONER OF SOCIAL                            §
SECURITY ADMINISTRATION,                          §
                                                  §
               Defendant.                         §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       The Honorable Keith F. Giblin, United States Magistrate Judge, submitted a report

recommending that the Court grant the plaintiff’s motion for attorney fees under the Equal Access to

Justice Act. No party has filed objections to the magistrate judge’s report. The Court ORDERS that

the Report and Recommendation of the United States Magistrate Judge (#19) is ADOPTED. The

Court further ORDERS that the motion for attorney fees (#17) is GRANTED. The Commissioner

of Social Security is directed to pay plaintiff Bobby Joe Osburn’s attorney fees under the Equal Access

to Justice Act in the amount of $5,968.20 and costs in the of $400.00 as recommended in Judge

Giblin’s report. It is finally ORDERED that the Commissioner mail this award to the plaintiff in care

of his attorney, Karl E. Osterhout, at the attorney’s office address. This award is subject to any

beneficial, contractual and/or assignment-based interests held by counsel.


         SIGNED at Beaumont, Texas, this 5th day of August, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
